DETAILED ACTION
Examiner acknowledges receipt of the reply filed 2/26/2021, in response to the non-final office action mailed 11/27/2020. 
Claims 1-26 are pending.  Claims 12-14 and 18-26 remain withdrawn from further consideration for the reasons made of record. 
Claims 1-11 and 15-17 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/233,890 and U.S. Patent No. 10,696,725 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections- withdrawn
The objection of claims 4 and 16 is withdrawn in view the amendment filed 2/26/2021.
Specification- withdrawn
The objection to the specification is withdrawn in view of the amendment filed 2/26/2021.  
Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 2/26/2021.
The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment filed 2/26/2021.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1, 3, 4, and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated Jung et al. (U.S. 2014/0128318- cited in IDS filed 3/6/2020)), is withdrawn in view of the amendment filed 2/26/2021.
The rejection of claims 1, 3, 4, and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated Kim et al. (WO 2014/073845- cited in IDS filed 3/6/2020)), is withdrawn in view of the amendment filed 2/26/2021.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 1-4 and 15-17 under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318- cited in IDS filed 3/6/2020), and further in view of BioSynthesis (11/11/2008, 1 page, accessed at URL biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- cited in IDS filed 3/6/2020), is withdrawn in view the amendment filed 2/26/2021.
The rejection of claims 1-11 and 15-17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2014/073845- cited in IDS filed 3/6/2020)), in view of BioSynthesis (11/11/2008, 1 page, accessed at URL biosyn.com/faq/why-acetylate-and-

Double Patenting- withdrawn
The rejection of claims 1-11 and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 79, 80, and 89-108 of copending Application No. 16/233,890 (hereinafter “the ‘890 application”), is withdrawn in view of the terminal disclaimer that was filed 2/26/2021. 
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/233,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

The rejection of claims 1-11 and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15- 20 of U.S. Patent No. 10,696,725 (hereinafter “the ‘725 patent”), is withdrawn in view of the terminal disclaimer that was filed 2/26/2021. 
The terminal disclaimer filed on 2/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the ‘725 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.


Response to Arguments
Applicant’s arguments filed 2/26/2021 with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 2/26/2021.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable Jung et al. (U.S. 2014/0128318-previously cited)).  This is a new rejection based on further teachings of Jung et al.
Jung et al. teach peptides having activities on a glucagon like peptide-1 receptor and a glucagon receptor, compositions comprising the peptides, prevention/treatment of obesity comprising the peptide (abstract).  Jung et al teach a peptide comprising the amino acid sequence of following Formula 1: R1-X1-X2-GTFTSD-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12-X13-X14-X15-X16-X17-X18-X19-X20-X21-X22-X23-X24-R2 (Formula 1) wherein R1 is histidine, desamino-histidyl, dimethyl-histidyl (N-dimethyl-histidyl), beta-hydroxyimidazopropionyl, 4-imidazoacetyl, beta-carboxy imidazopropionyl or tyrosine; X1 is Aib(aminoisobutyric acid), d-alanine, glycine, Sar(N-methylglycine), glutamine; X3 is leucine or tyrosine; X4 is serine or alanine; X5 is lysine or arginine; X6 is glutamine or tyrosine; X7 is leucine or methionine; X8 is aspartic acid or glutamic acid; X9 is glutamic acid, serine, alpha-methyl-glutamic acid or is deleted; X10 is glutamine, glutamic acid, lysine, arginine, serine or is deleted; X11 is alanine, arginine, valine or is deleted; X12 is alanine, arginine, serine, valine or is deleted; X13 is lysine, glutamine, arginine, alpha-methyl-glutamic acid or is deleted; X14 is aspartic acid, glutamic acid, leucine or is deleted; X15 is phenylalanine or is deleted; X16 is isoleucine, valine or is deleted; X17 is alanine, cysteine, glutamic acid, lysine, glutamine, alpha-methyl-glutamic acid or is deleted; X18 is tryptophan or is deleted; X19 is alanine, isoleucine, leucine, serine, valine or is deleted; X20 is alanine, lysine, methionine, glutamine, arginine or is deleted; X21 is asparagine or is deleted; X22 is alanine, glycine, threonine or is deleted; X23 is cysteine, lysine or is deleted; X24 is a peptide having 2 to 10 amino acids consisting of combinations of alanine, glycine and serine, or is deleted; and R2 is KRNRNNIA (SEQ ID NO. 32), GPSSGAPPPS (SEQ ID NO. 33), GPSSGAPPPSK (SEQ ID NO. 34), HSQGTFTSDYSKYLD (SEQ ID NO. 35), HSQGTFTSDYSRYLDK (SEQ ID NO. 36), HGEGTFTSDLSKQMEEEAVK (SEQ ID NO. 37) or is deleted (claim 1).  Per claim 6, one or more amino acid pairs at positions 10 and 14, 12 and 16, 16 and 20, 20 and 24, and 24 and 28 of the amino acid sequence of Formula 1 form rings.  Jung et al. teach purification and isolation of the peptides (Exs. 1-2).  Jung et al. teach pharmaceutical compositions comprising the peptide for the prevention or treatment of obesity (paras. [0110]-[0124], claim 9). 
EKRAK[DE]FVQWLMNT, wherein X7 is threonine, X10 is tyrosine, X12 is lysine, X15 is aspartic acid, X16 is glutamic acid, X17 is lysine, X19 is alanine, X20 is lysine, X21 is aspartic acid or glutamic acid (indicated as [DE]  in the peptide), X 24 is glutamine, X30 is absent, and X16 (glutamic acid) and X20 (lysine) may form a ring, based on the teachings of Jung et al.  The skilled artisan would have had a reasonable expectation of success in preparing the peptides because Jung et al explicitly taught peptides (and defined amino acid positions) of the instantly claimed General Formula 2.  The reference further taught methods of purifying and isolating the peptides, as well as methods of use in treating diabetes.  
Accordingly, claim 1 is rendered obvious.  
Regarding claim 3, Jung et al. teach that the peptides were able to bind and activate the glucagon receptor (abstract, claim 2, paras. [0002], [0042], Table 2).  Regarding claims 15-17, Jung et al. teach pharmaceutical compositions comprising the peptide for the prevention or treatment of obesity (paras. [0110]-[0124], claim 9). The instant specification includes obesity as a metabolic syndrome (p. 36 of the specification).  Jung et al. teach pharmaceutical compositions comprising the peptide administered in combination with another agent including a GLP-1 receptor agonist for treating obesity (para. [0120], claim 12).  The therapeutic agent include a GLP-1 receptor agonist, a leptin receptor agonist, a DPP-IV inhibitor, a Y5 receptor antagonist, a Melanin-concentrating hormone (MCH) receptor antagonist, a Y2/3 receptor agonist, a MC3/4 receptor agonist, a gastric/pancreatic lipase inhibitor, a 5HT2c agonist, a β3A Id.  
Accordingly, claims 1, 3, and 15-17 are rendered obvious by Jung et al. 

Claims 1-3 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318-previously cited) as applied to claims 1, 3, and 15-17 above, and further in view of BioSynthesis (11/11/2008, 1 page, accessed at URL biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx-previously cited).  This is a new rejection based on further teachings of Jung et al.
The teachings of Jung et al. are set forth above.
Jung et al. do not explicitly teach a peptide that is amidated at the C-terminus.
Biosynthesis is a summary of advantages of C-terminal amidation of peptides.  Amidation of peptides increases peptide stability and enhances activity of peptide hormones. 
It would have been obvious to the skilled artisan to modify the peptide of Jung et al. to include an amide group at the C-terminus.  The skilled artisan would have recognized that glucagon was a hormone and would thus be suitable for such modification.  The skilled artisan would have had a reasonable expectation of success given that Jung et al. taught methods of preparing the recombinant peptides.  Claim 2 is deemed to be obvious. 
Claims 1-3 and 15-17 are rendered obvious in view of the teachings of Jung and BioSynthesis.

s 5-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318-previously cited), and further in view of Kim et al. (U.S. 2006/0275254-previously cited).  This is a new rejection based on further teachings of Jung et al.
The teachings of Jung et al. are set forth above. 
Jung et al. do not explicitly teach a conjugate comprising the peptide of claim 1 linked to a biocompatible material capable of increasing in vivo half-life. 
Kim et al. teach protein conjugates with improved in vivo duration and stability and the use thereof (abstract). The protein conjugates include a physiologically active polypeptide, a non-peptidyl polymer and an immunoglobulin Fc fragment (abstract, claims 1-2).  Kim et al. teach that when the polypeptide drug is conjugated to the immunoglobulin Fc fragment to form a conjugate, the drug has increased structural stability and degradation half-life (para. [0060]).  The protein conjugates maintain in vivo activity at relatively high levels and increases the serum half-life for the physiologically active polypeptide, with less risk of inducing undesirable immune responses (para. [0060], abstract).  
It would have been obvious to the skilled artisan to prepare a conjugate comprising a peptide of Jung et al. and a biocompatible material that increase the in vivo half-life of the peptide.  In looking to prepare a peptide with improved in vivo duration and stability, the skilled artisan would have known from Kim et al. of a peptide conjugate in which a peptide drug linked to a biocompatible material [immunoglobulin Fc region] resulted in more stable conjugates compared to the peptide alone.  The skilled artisan would have had a reasonable expectation of success in preparing a peptide EKRAK[DE]FVQWLMNT of Jung et al. because Kim et al. taught an order of arrangement that yielded conjugates with increased structural stability and degradation half-life.  Therefore, the skilled artisan would have had a reasonable expectation of success in preparing such peptide-Fc region conjugates.  Accordingly, claims 5 and 6 are rendered obvious. 
Regarding claims 7-9, the peptide and the biocompatible material [immunoglobulin Fc fragment, FcRn-binding material] can be linked together via a peptide or non-peptide linker (paras. [0061]-[0067]). The linker can be polyethylene glycol (PEG, e.g., paras. [0053], [0063], [0075]).  
Regarding claims 10 and 11, Jung et al. teach pharmaceutical compositions comprising the peptide and a pharmaceutically acceptable carrier (paras. 0110]-[0116]).  See also Kim et al. at para. [0071].
Accordingly, claims 5-11 are rendered obvious in view of the teachings of Jung et al. and Kim et al.

Examiner comment 
SEQ ID NOs: 20, 22, and 27 of instant claim 4 appear to be free of the prior art.
The closest art to SEQ ID NO: 20 is Jung et al, as set forth in the withdrawn 102(a)(1) rejection.
The closest art to SEQ ID NO: 22 is the peptide of SEQ ID NO: 30 of Lu et al (U.S. 2016/0137712) which has 93.6% identity with instant SEQ ID NO: 22.
.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed. 
Claims 1-26 are pending.  Claims 12-14 and 18-26 are withdrawn. 
Claims 1-3, 5-11, and 15-17 are rejected.  Claim 4 is objected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654